DISSENTING OPINION.
KENNISH, J.
— I concur in the dissenting opinion delivered by the Chief Justice in this ease. In holding that the judgment should be affirmed, it is fully supported by competent evidence and well-established principles of law. I could well rest with a silent concurrence therein, were it not for the conviction that the controlling opinion, written since what is now a dissent, is so far reaching in its hearing upon the marital rights of married women, and, as appears to the writer, is, as to some of the propositions of law announced, based upon such unsound reasoning and upon such a misconception of the law, as to require that I give expression to my views.
The trial court had before it two claimants to. the rights of widowhood in the estate of Alexander Lieber, deceased. Under the evidence one had been regularly married, had lived with her husband in lawful wedlock more than eight years, had borne him four children and, so far as the record discloses, was innocent *73of offense against her marriage vows. The other came into the Lieber family, snstainecl improper and unlawful relations with the husband, disrupted the family circle, and deprived the wife not only of her husband, but of her children, one a babe in arms. The illicit intimacy thus formed, after having been maintained for about three years, during which time a child was born, was sought to be glazed over and legalized by a pretended divorce obtained in another State, without the knowledge of the lawful wife, from a court which assumed jurisdiction only on the false testimony of the husband, and followed by an alleged marriage. The wife, abandoned and left in ignorance of her husband and children for more than twenty years, came into court after her husband’s death and asked recognition of her property-rights as his widow.
The foreg’oing is bird’s-eye view, not unfairly condensed, of the facts before the trial court and upon which judgment was pronounced upholding the marital rights of the plaintiff, the first wife. That decree this court reverses, and directs judgment tó be entered in favor of appellant.
In expressing my dissent from that judgment I shall take up the propositions of law announced in the opinion, in the order there discussed. And it should be said by way of preface to all that follows that the fact that the husband was a party to (and may have been- the moving spirit in) the conspiracy against the lawful wife, makes the appellant none the less a party and equally responsible for all that was done in furtherance- of the common design. That is but the -statement of a truism of the law.
1. The first proposition decided is that the plaintiff was not a competent witness. The sole ground of objection to her competency was “for the reason that she, being one of the parties to the cause of action, and it appearing that the other party is dead, would be an incompetent witness under the statute, for any pur*74pose.” The cause of action referred to in the objection is manifestly not the one then on trial, but the cause which resulted in the decree of divorce in the State of Illinois, and upon which appellant bases her title as widow. The statute referred to is section 6354, Revised Statutes 1909, which provides that “in actions were one bf the original _ parties to the contract or cause of action in issue and on trial is dead, or is shown to the court to be insane, the other party to such contract or cause of action shall not be admitted to testify either in his own favor or in favor of any party to the action claiming under him.” etc. It should be observed that the fact that the plaintiff in this suit and the plaintiff in the divorce -suit had sustained the relation of husband and wife is not material, as it does .not affect the question of her competency thus raised. The objection is based solely upon the statute, as to the effect of the death of one of the parties to the “cause of action in issue and on trial,” and must be tested by the same rules of law as if the marriage relation had never existed.
The opinion of the court devotes much space to the citation of authorities in support of the unquestioned proposition of law, as stated therein, that “when death or insanity has closed the lips of one of the parties to the contract, or cause of action, in issue and on trial, then the law should hold mute the tongue of the other. ’ ’ Assuming, without conceding, ■ that the divorce case tried forty years before, in another State, comes within the language of the statute, it is nevertheless apparent that, even on that assumption, the court has clearly misapplied the authorities cited to the facts of this case, and has put that salutary rule of law to a use the very opposite of that intended. ' As to the material facts involved in the divorce suit, including the jurisdiction of the court, and upon which plaintiff testified, the other party’s lips were not closed by death. He had testified as to those facts; his testimony *75was embodied in the decree of divorce; was read in evidence in this case, and is a part of the record before us. In view of the well recognized principle of law that a party may attack, by extrinsic evidence, a foreign judgment, for the purpose of showing that the court which rendered it was without jurisdiction, it is obvious that the doctrine of the opinion in this case leads to the unreasonable result that, although the deceased had testified and furnished the only basis to uphold the jurisdiction of the court, which testimony was again introduced in the trial of this case for the same purpose, the mouth of the living witness should be closed as to the same jurisdictional facts. According to that theory, if one of the parties to a suit had given his deposition and died before trial, his deposition could be read in evidence, while the mouth of the other party would be closed by the statute. This law was never intended to effect such an unjust and unreasonable end. The recognized rule in such cases is that “if the deposition or testimony of the deceased person was taken before his death in regard to such transactions and is used in the trial, or is in court so that it can be used, then the opposite party becomes competent as to the matters embraced therein. [2 Elliott on Evidence, p. 49; sec. 737, and authorities cited.] Following this generally accepted rule, this court, in the case of Stone v. Hunt, 114 Mo. 66, decided, as'stated in the first syllabus, that: “Where the testimony of one of the parties to a suit has been taken in the form of a deposition, or his testimony has been preserved by bill of .exceptions, and such party has died, the living party may testify in his own behalf, and this too, whether the representative of the deceased does or does not produce and introduce the testimony of the deceased.”
In addition to the foregoing, plaintiff’s testimony, as clearly shown in the dissenting opinion by Yalliant, C. J., was merely cumulative, and furnished no ground *76for reversing the judgment, for the reason that, as presently shown, the decree is fully supported without it.
2. Was the chancellor warranted in adjudging the decree in the divorce case a nullity, so far as it affected the marital property-rights of the plaintiff?
The law upon this question is so thoroughly presented in the dissenting opinion of V'alliant, O. J., that I shall not attempt a further discussion. As there shown, a judgment of another State may be attacked collaterally because void for want of jurisdiction in the court that rendered it. Under the law of collateral attack in such case, jurisdictional facts stand upon an entirely different footing from such facts as constitute plaintiff’s cause of action and upon which the prayer for relief is based. This distinction seems to have been entirely overlooked in the majority opinion, which holds that there is no difference in That regard between foreign and domestic judgments. Fraud or even perjury, as to facts of the latter class, cannot be made the basis of a collateral attack in the case of either foreign or domestic judgments, while those which are jurisdictional may be inquired into in the case of foreign judgments. It was a jurisdictional fact under the law of Illinois that plaintiff had resided in that State one whole year previous to the' filing of his petition in the divorce case. If he had not so resided in that State then the court, being deceived by his petition and testimony, was without jurisdiction and the decree of divorce, so far as its effect upon the plaintiff’s property-rights was concerned, was void. Under the law thus stated the question arises, was thé testimony sufficient to warrant the finding that Alexander Lieber was not a resident of Illinois one whole year before the filing of his petition for divorce?
Ed Lieber _was born in 1858 or 1859 (the exact year of the two being uncertain), and his brother Ben in 1860, so that the year the divorce was obtained one *77of them was either nine or ten years of age and the other eight. They both testified with much detail of fact that their father and family had moved from Warsaw, Illinois, in the early spring of 1868, across the Mississippi river into Missouri, and had located at Perry, in Ralls county. There he traded his team for four lots, on one of which there was a cabin in which he and his family lived for some time until a report was received which caused Lieber to go into hiding. They then sold their furniture,‘but not their home, and went to Hannibal, Missouri, where they took passage by boat to Greenville, Tennessee, and from there back up the river to Burlington, Iowa, where they rented rooms and lived for six or eight weeks. Prom Burlington they went to New Boston, Illinois (not in the county in which they had previously resided), and remained for about three months, during which time the decree of divorce was obtained. While in New Boston, Waterman, Lieber’s attorney in the divorce case, let them have two rooms in his residence, in which they lived using cracker boxes for chairs and dry-goods boxes for a table. The decree of divorce was entered August 10, 1868, and on the 25th day of the same month the family was back at Perry, at which time and place Lieber and appellant were married, the certificate reciting that Lieber was a resident of Ralls county, Missouri. They moved into the property which they had left a few months before and for a time continued to resided there. The facts as to the family coming to Perry, trading for the property and living there awhile, after which they moved away and returned in less-than a year and resumed living in the same property, were all testified to by a Mrs. Taylor who liv^d near them at the time. If these witnesses were testifying falsely or were mistaken; it would not seem a matter of great difficulty to have shown that fact. According to their testimony appellant was with them in all their wanderings. She was pres*78ent in the courtroom and heard them testify. She was a competent witness as to what occurred, at least up to the time of her marriage, and the fact of her silence under these circumstances is a strong and significant corroboration of the testimony of the sons and Mrs. Taylor. There is no evidence to the contrary except the unsupported testimony of Lieber in the ex parte hearing of the divorce case, and in view of the uncontradicted testimony of old men, who were neighbors at the time, as to his relations with appellant and his treatment of his wife, his uncorroborated testimony in a proceeding to put his wife a,way, in her absence and without her knowledge, considering what transspired before and immediately after, should certainly be of little probative force in a court of equity. These facts and circumstances clearly show that Lieber had ceased to be a resident of Illinois in 1868 when he came to this State, bought property here and resided therein, and that his return to Illinois and sojourn there, with cracker-box furnishings, long enough only to procure a divorce, was not in good faith and did not make him a resident of that State. It follows from this view that the chancellor was fully warranted in holding that the Illinois court was without jurisdiction to render the decree of divorce and that such decree did not have the effect of depriving respondent of her marital rights in the property of her deceased husband.
3. In the third proposition discussed in the controlling opinion it is gravely stated as the law that the plaintiff was without redress because the judgment in the divorce case could not be attacked collaterally, and. as it was “a judgment in rem” and one of the parties was dead and the judgment in rem “would not descend to his heirs nor would it pass into the hands of his executor or administrator,” it could not be attacked directly. From which it necessarily follows that as it could not be attacked either directly or in*79directly — it could not be attacked at all. Such doctrine throws away the maxims of equity and of the common law, and the right to a hearing, to a day in court, and the remedy that the law affords for every wrong, become but mere fictions and impossible of enforcement. Under that theory if a guilty husband could succeed in eluding his family and in the obscurity of another State by falsehood secure a divorce, give his property to a paramour and die, the family would be defrauded of their patrimony because forsooth, under the full faith-and-credit clause of the Federal Constitution, the fraudulent decree of divorce could not be attacked collaterally, and, because it was a “judgment in rem” and one of the parties was dead, it could not be attacked directly. Is the law so helpless as that? Is the arm of a court of equity to be paralyzed by such quibbles ?
4. The domestic tragedy shown by this record opens with a wedding in a cathedral in St. Joseph, then a poineer town of this State. The young* couple, in accordance with the vicissitudes of the early settlers, lived in different places and, so far as the record discloses, without a note of discord until four children were born and there was a family circle of six. Then a strange woman came upon the scene. The wife and mother murmured to the neighbors, who had observed the misconduct independently of her complaint. The moral sense of the community revolted and the husband was warned that he must change his course or leave. He sold his growing crop, loaded his wife and children in wagon, and told them they were setting out for Ohio. As they journeyed towards Quincy, the wife, doubtless rejoicing at the release from an intolerable situation, little knew that a few days before her faithless husband had been seen travelling over the same road with the woman who had come across her pathway, and who was then in the town ahead, waiting to take the position of wife in the front seat of the Lieber *80wagon and household and hold it until death. The treacherous plot was carried out, and the wife, left in a strange place, found herself disillusioned and bereft of husband and children. Thus abandoned she was left not with the hope which, however faint, keeps a light in the window, but to spend a life in sorrow and mourning ‘ even as others which have no hope. ’ ’ Finally, an old woman, she is taken to live with her son in sight of the home of her husband and the woman who had wrecked her life. There she lived but a short time until her husband died. But she refused to look upon him in life or in death, or to assert her property-eights while he lived. Should the latter fact be counted against her as is done by the judgment of this court? The business view of life that would apply in such case the same requirement of vigilance in the assertion of legal rights as in the case of loss of property, overlooks the finer sensibilities of womanhood which would cause p-laintiif to shrink from a confrontation in public of her husband standing by the woman who had wrought her undoing. After his death she comes, to a court of equity and with the badge of innocence willingly tells her s.tory. The other woman, at last before the bar of justice, in keeping with the proprieties of the occasion, stands mute. The experienced chancellor heard the case, saw before him the witnesses and parties, and rendered a judgment recognizing the plaintiff’s property-rights as the widow of her deceased husband. But this belated justice was not to last, for that decree is now reversed, and this sad story of the Lieber family closes in a court of equity, with the triumph of the wrongdoer and with a denial- of redress to the injured and innocent wife and mother.
Valliant, G. Jconcurs in this opinion.